Citation Nr: 0941426	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  08-21 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an effective date prior to January 25, 
1984 for the award of service connection and compensation for 
a skin disorder. 

2.  Entitlement to an effective date earlier than March 5, 
2004, for a award of service connection and compensation for 
a psychiatric disorder (variously identified as a mood 
disorder, not otherwise specified, or an anxiety disorder).

3.  Entitlement to an effective date earlier than September 
8, 2003, for award of increased compensation for a service-
connected skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1978 to February 1980.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from three 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.

By way of a January 2005 decision, the RO awarded additional 
ratings for the veteran's service-connected skin disorder 
effective September 8, 2003.  In an August 2005 statement, 
the veteran expressed disagreement with the effective date of 
the increase.  To date he has not been issued a statement of 
the case as to the issue of an earlier effective date for the 
grant of increased compensation. 

This matter is also on appeal from a May 2005 RO decision 
that awarded service connection for a psychiatric disorder, 
effective March 5, 2004.  The veteran expressed disagreement 
with the effective date of the award of service connection in 
an August 2005 statement, and a statement of the case was 
issued in March 2006.  A March 2006 statement from the 
Veteran's representative is accepted in lieu of a VA Form 9.

In pertinent part of an October 2006 rating action, the RO 
recharacterized and re-rated the veteran's service-connected 
skin disorder, setting the effective date for the increase as 
September 8, 2003.  While the decision did not award service 
connection, the Veteran indicated disagreement with the 
effective date of service connection that had always been 
January 25, 1984.  A statement of the case was issued as to 
that issue in June 2008, and the Veteran submitted a VA Form 
9 in July 2008.  

The issue of entitlement to an effective date earlier than 
September 8, 2003, for award of increased compensation for a 
service-connected skin disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1984 rating decision, the RO granted service 
connection for a skin disorder and assigned an effective date 
of January 25, 1984. The Veteran did not appeal the assigned 
effective date.

2.  The Veteran raised the matter of his entitlement to an 
earlier effective date for service connection for a skin 
disorder in December 2006.

3.  By way of a May 2006 decision, the RO awarded service 
connection and compensation for a psychiatric disorder 
effective from March 5, 2004.  

4.  The Veteran's claim for service connection stamped as 
received on March 5, 2004, was the earliest communication 
which may reasonably be construed as a claim of service 
connection for the psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The April 1984 RO decision is final as to the matter of 
the assignment of an effective date for service connection 
for the skin disorder. 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2009).

2.  The Veteran's current claim for entitlement to an earlier 
effective date for service connection for a skin disorder was 
not timely filed. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.302 (2009); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

3.  An effective date prior to March 5, 2004, for the award 
of service connection and compensation for a psychiatric 
disorder, is not warranted.  38 U.S.C.A. §§ 5101(a), 5110 
(West 2002); 38 C.F.R. § 3.400 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of 
the requirements of the VCAA and related case law, the 
matters decided below may be addressed at this time, without 
further remand, because no errors in notice are prejudicial, 
and the Veteran has been provided all information needed for 
a reasonable person to prove these claims.  In any event, the 
Federal Circuit recently vacated the Court's previous 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez-Flores 
v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009). 

VA has notified the veteran of the information and evidence 
needed to substantiate and complete a claim by way of a 
number of letters dated between April 2004 and April 2006.  
These documents in combination provided notice of what part 
of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

The RO informed the Veteran of the specific rating criteria 
which would provide a basis for the earlier effective date 
claims on appeal.  The RO has provided adequate notice of how 
effective dates are assigned.  The claims were subsequently 
readjudicated most recently in a June 2008 statement of the 
case (skin disorder) and a June 2008 supplemental statement 
of the case (psychiatric disorder).  To the extent the 
appellant did not receive full notice prior to the initial 
decision, after pertinent notice was provided, the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims on appeal.  
 
The claimant was provided the opportunity to present 
pertinent evidence.  Importantly, the United States Court of 
Appeals for Veterans Claims (Court) has held that a claimant 
claiming entitlement to an earlier effective date is not 
prejudiced by failure to provide a VCAA notice of the laws 
and regulations governing effective dates, if, based on the 
facts of the case, entitlement to an earlier effective date 
is not shown as a matter of law.  See Nelson v. Principi, 18 
Vet. App. 407, 410 (2004).  

The pertinent facts in this case are not in dispute and the 
law is dispositive.  Consequently, there is no additional 
evidence that could be obtained to substantiate the claims, 
and no further action is required to comply with the Veterans 
Claims Assistance Act of 2000 or the implementing regulation.  
See Manning v. Principi, 16 Vet. App. 534, 542 (2002); 
VAOPGCPREC 5-2004 (June 23, 2004).

Thus, the Board finds that no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist him 
in the development of the claims on appeal decided below.  
See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  The Board will thus proceed with the 
adjudication of this appeal.


II.  Preliminary matters

The veteran is seeking effective dates for grants of service 
connection and compensation earlier than: 

(1) January 25, 1984, for a skin disorder; and 
(2) March 5, 2004, for a psychiatric disorder. 

The effective date of an award of service connection shall be 
the day following the date of discharge or release if 
application is received within one year from such date of 
discharge or release.  Otherwise, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  A claimant can appeal the effective date assigned 
for the grant of service connection.

A claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision.  After receipt of a statement of the case from 
the RO, the Veteran has sixty days from the date of the 
letter notifying him of the statement of the case or within 
the remainder, if any, of the one-year period from the date 
of the letter notifying him of the action on appeal. 38 
C.F.R. § 20.302.  If the appeal is not perfected within the 
allowed time period, then the rating decision becomes final.  
38 C.F.R. § 20.1103. 

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority. 38 C.F.R. § 3.104(a).

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
where a rating decision which established an effective date 
becomes final, an earlier effective date can only be 
established by a request for a revision of that decision 
based on clear and unmistakable error.  Id., 20 Vet. App. at 
299.  In sum, once a decision assigning an effective date has 
become final, a claimant may not properly file, and VA has no 
authority to adjudicate, a freestanding earlier effective 
date claim in an attempt to overcome the finality of an 
unappealed RO decision.  See Rudd, 20 Vet. App. at 299.  The 
Court reasoned that to allow such claims would vitiate the 
rule of finality. Id.


III. Earlier effective date for the award of service 
connection for a skin disorder.

A.  Pertinent law and regulations

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).

With respect to service connection claims which are granted 
following the submission of new and material evidence, the 
governing regulation provides that the effective date of the 
award will be the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(q)(1)(II), (r) (2009).	

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).  Prior final 
decisions may be reopened if new and material evidence is 
received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).

A final decision may also be subject to revision on the basis 
of CUE, as provided in 38 C.F.R. § 3.105.  See 38 C.F.R. § 
3.104(a) (2009).  Here, the Veteran did not allege CUE in the 
1984 decision that awarded service connection for the skin 
disorder.

B.  Factual background

In January 1984, the Veteran filed a claim for service 
connection for a skin disorder. In an April 1984 rating 
decision, the RO granted service connection for the skin 
disorder, effective January 25, 1984, the date of the 
Veteran's claim to reopen.  The Veteran did not disagree with 
the assigned effective date.

In December 2006, (following an October 2006 rating action 
that recharacterized and adjusted the compensation structure 
for the service-connected skin disorder), the Veteran filed a 
statement read as indicating that he wished to have an 
earlier effective date for the award of service connection 
for the skin disorder.  A statement of the case was issued on 
that matter in June 2008, and the Veteran has duly perfected 
an appeal as to that issue.

C.  Analysis

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held 
that where a rating decision which established an effective 
date becomes final, an earlier effective date can only be 
established by a request for a revision of that decision 
based on CUE.  In essence, the Court in Rudd held that there 
is no "freestanding" earlier effective date claim which could 
be raised at any time.  See Rudd, 20 Vet. App. at 299.

Because the Veteran did not appeal the April 1984 rating 
decision, the RO's decision as to the effective date of 
service connection for the skin disorder became final.  See 
38 C.F.R. § 20.1103 (2009).  The Veteran's disagreement as to 
the effective date of service connection for the skin 
disorder was filed many years after the April 1984 rating 
decision which established service connection for the skin 
disorder and assigned the effective date.  His disagreement 
with the effective date is therefore untimely.  See Rudd; see 
also 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

Therefore, based on the procedural history of this case, the 
Board has no alternative but to dismiss the appeal.  The 
Veteran's claim of entitlement to an earlier effective date 
prior to January 25, 1984, is accordingly dismissed.

D.  Additional comments

The Board notes that after reading all the statements in the 
claims file, and hearing the Veteran's testimony, it appears 
that what the Veteran is actually seeking is an earlier 
effective date for the higher ratings awarded for his skin 
disorder.  This matter is addressed in the Remand portion 
below.  As for the matter of entitlement to an earlier 
effective date for the award of service connection for the 
skin disorder, however, the Board is bound by the law.


IV.  Earlier effective date for the award of service 
connection for a psychiatric disorder.

In a May 2005 rating decision, the RO granted the veteran 
service connection for mood disorder, not otherwise specified 
(previously shown as anxiety disorder), and assigned a 
disability rating of 30 percent, effective from March 5, 
2004.  The veteran appealed as to the effective date that the 
RO assigned for service connection and compensation.  

As reflected in an August 2005 statement, the veteran alleges 
that the RO should have assigned an effective date back to 
date of his discharge from service, on the basis that the 
condition was shown at that time and had resulted in his 
discharge.  He argues that he was not told at the time that 
he should apply for benefits for the condition.  

In this case, the evidence on file establishes that the 
veteran filed an informal claim for service connection for a 
psychiatric disorder claimed as an anxiety disorder-the 
first such claim for service connection submitted for that 
disorder-in March 2004.  The RO denied this claim in an 
August 2004 rating decision, and notified the veteran later 
that month of the denial and of his appellate rights with 
regard to that claim.  

The Veteran did not initiate an appeal from the August 2004 
rating decision within one year. Therefore, that decision 
became final since the veteran did not appeal the decision 
within one year of the notice provided to him of the 
decision.  38 C.F.R. §§ 19.118, 19.153 (2009).  Rating 
actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly 
constituted appellate authority or except on the basis of 
clear and unmistakable error in the prior final decision, as 
provided in 38 C.F.R. 3.105. 38 C.F.R. § 3.104(a) (2009).  

Based on an August 2004 statement from the veteran, accepted 
by the RO as a claim for service connection, the RO issued a 
rating decision in May 2005 granting service connection and 
assigned a 30 percent rating for mood disorder, not otherwise 
specified (previously shown as anxiety disorder under 
Diagnostic Code 9400), effective from March 5, 2004.  That 
date was the date of receipt of the claim leading to the 
prior rating decision in August 2004.  

The Board acknowledges the veteran's assertion that the RO 
should have assigned an earlier effective date to date of 
discharge, on the basis that he had this disorder at that 
time and that it was reflected in contemporaneous medical and 
other records.  The Veteran, however, submitted no claim 
relating to a psychiatric disorder prior to March 5, 2004.  

The claim submitted in March 5, 2004 was denied by the RO in 
an August 2004 rating decision; and the Veteran did not 
appeal that denial, which became final.  Under 38 U.S.C.A. § 
5110(a) and 38 C.F.R.§ 3.400(q)(ii), the applicable rule for 
establishing  the effective date of an award of disability 
compensation based on a claim to reopen after a final 
disallowance is that the effective date shall be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  Because the RO last denied the veteran's 
claim in August 2004 and that decision became final, the 
Board may not assign an effective date for a grant of that 
claim prior to the date the claim to reopen was received in 
August 2004.  Notably, the RO granted an earlier effective 
date of March 5, 2004, which the Board does not disturb.

With respect to the Veteran's assertion that he should have 
been alerted to the requirement to submit a claim at the time 
of discharge, VA is not required to anticipate any potential 
claim for a particular benefit where no intention to raise it 
was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  
There is no provision in the law for awarding an earlier 
effective date based on the veteran's assertion that the 
disability existed before he filed the claim.  In short, the 
record does not include any communication from the veteran or 
his representative prior to March 5, 2004 that may reasonably 
be construed as an indication he was seeking to submit a 
claim for service connection for a psychiatric disorder.

To some extent the Veteran essentially asserts that treatment 
records at the time of discharge and afterwards constitute an 
informal claim for service connection, and on that basis the 
effective date for service should be at discharge.  Under VA 
regulations, a report of VA examination or hospitalization 
which meets the requirements of 38 C.F.R. § 3.157 will be 
accepted as an informal claim for benefits.  This provision 
applies, however, only with respect to claims for an increase 
in rating for already service-connected disorders.  38 C.F.R. 
§ 3.157.

In sum, the pertinent facts are not in dispute, and the law, 
specifically 38 U.S.C.A. §§ 5101 & 5110, is dispositive in 
this matter.  Together, these two Sections mandate that a 
claim must be specific, and that the effective date of an 
award of compensation based on a claim reopened after final 
adjudication, as in this case, shall not be earlier than the 
date of receipt of the application to reopen.  

After the final adjudication in August 2004, the first 
communication from the veteran specifying a claim (attempt to 
reopen the claim previously denied in a final decision) for 
service connection for a psychiatric disorder was his claim 
received in August 2004.  The Board will not, however, 
disturb the earlier effective date of March 5, 2004 assigned 
by the RO.  There is no legal basis for entitlement to 
benefits for a psychiatric disorder prior to the existing 
effective date of March 5, 2004.
 
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that where the law not the evidence is dispositive, the 
Board should deny an appeal because of an absence of a legal 
merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The veteran has failed to 
allege facts which meet the criteria in the law or 
regulations, and this claim must be denied.

Accordingly, an effective date earlier than March 5, 2004 for 
a grant of service connection and compensation for mood 
disorder, not otherwise specified, may not be assigned.  The 
veteran's claim for that benefit must therefore be denied.


ORDER

Entitlement to an effective date earlier than January 25, 
1984, for entitlement to service connection for a skin 
disorder is dismissed.

Entitlement to an effective date earlier than March 5, 2004, 
for a grant of service connection and compensation for mood 
disorder, not otherwise specified, is denied.


REMAND

In a January 2005 rating decision, the RO granted separate 
ratings for a skin disorder based on involvement of other 
body parts, and set an effective date for the additional 
compensation at September 8, 2003.  In August 2005 the 
Veteran submitted a notice of disagreement from that 
decision, arguing that the effective date for what was 
essentially an increased rating for the skin disability 
should go back years earlier.  Because the veteran has filed 
a notice of disagreement, a remand to the RO is necessary for 
the RO to issue a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should provide the veteran a 
statement of the case as to the issue of 
entitlement to an effective date earlier 
than September 8, 2003 for higher ratings 
for his skin disorder.  The veteran should 
be informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b) (2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


